Exhibit 10.4

FIRST AMENDMENT AND WAIVER TO GUARANTY AND
SECURITY AGREEMENT

        This First Amendment and Waiver to Guaranty and Security Agreement (the
“First Amendment”) is made as of this 31st day of December, 2003 by and among,
between FOUNDATION FINANCIAL SERVICES, INC., NATIONALCARE® MARKETING, INC.,
LIFESTYLES MARKETING GROUP, INC., PRECISION DIALING SERVICES, INC., SENIOR
BENEFITS, L.L.C., and WESTBRIDGE PRINTING SERVICES, INC., each, as Grantor
(collectively, “Grantors,” and each individually, a “Grantor”); each Lender
which is a Beneficiary thereunder from time to time (collectively, “Lenders,”
and each individually, a “Lender”); and CREDIT SUISSE FIRST BOSTON MANAGEMENT
LLC (formerly CREDIT SUISSE FIRST BOSTON MANAGEMENT CORPORATION) (“CSFBM”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and Secured
Party (in such capacity, the “Secured Party”).

WITNESSETH

        WHEREAS, the Grantors, the Lenders, the Administrative Agent and the
Secured Party are parties to the Guaranty and Security Agreement dated as of
April 17, 2001 (the “Guaranty Agreement”);

        WHEREAS, pursuant to an Intercreditor and Subordination Agreement among
LaSalle Bank National Association (“LaSalle”) and CSFBM, as Administrative
Agent, for itself and for certain lenders identified therein, certain amounts
owed by Ascent Assurance Inc. (the “Borrower”) were subordinated to amounts owed
by the Borrower and its affiliates to LaSalle (the “Senior Obligations”);

        WHEREAS, the Credit Agreement between Ascent Funding, Inc. (“AFI”), a
wholly owned subsidiary of the Borrower, and LaSalle and the agreements relating
thereto (collectively, the “LaSalle Financing Documents”), pursuant to which the
Senior Obligations were owed to LaSalle, have been terminated;

        WHEREAS, the Borrower and AFI now desire to replace the financing
previously available under the LaSalle Financing Documents by entering into a
similar financing arrangement with The Frost National Bank (“Frost”) and, in
connection therewith, providing Frost with security and collateral for such
financing that is comparable to the collateral provided to LaSalle;

        WHEREAS, the Grantors, the Lenders, the Administrative Agent and the
Secured Party desire to allow the Borrower, AFI and certain of their affiliates
to enter into such arrangements; and

        WHEREAS, in order for the Borrower, AFI and such affiliates to be able
to enter into the financing arrangements with Frost, the Lenders, the
Administrative Agent and the Secured Party have agreed to waive certain terms
under the Guaranty Agreement and allow the Grantors to grant certain security
interests under the Receivables Financing Agreements;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Grantors, the Lenders, the
Administrative Agent and the Secured Party hereby agree as follows:

        Section 1. Amendments. Upon satisfaction of the conditions set forth in
Section 3 of this First Amendment, effective as of the date hereof, the Guaranty
Agreement shall be amended as follows:

        1.1.        Definitions. Unless otherwise defined in this First
Amendment, terms defined in the Guaranty Agreement are used herein as defined
therein. Section 1 of the Guaranty Agreement shall be amended by adding the
following new definitions in alphabetical order:

          “AFI” means Ascent Funding, Inc., a Delaware corporation that is a
wholly owned subsidiary of the Borrower.


          “Frost” means The Frost National Bank.


          “LaSalle” means LaSalle Bank National Association.


          “LaSalle Financing Documents” means collectively, the Credit Agreement
between AFI and LaSalle and the agreements relating thereto.


          “NCM ” means NationalCare® Marketing, Inc., a Delaware Corporation.


          “Receivables Financing Agreements” means the Credit Agreement being
entered into as of the date hereof between AFI and Frost, pursuant to which
Frost will loan to AFI from time to time an aggregate amount at any one time
outstanding of up to $3,000,000, the Guaranty Agreement between the Borrower and
Frost, the Guaranty Agreement between NCM and Frost, the Pledge Agreement
between the Borrower and Frost, the Pledge Agreement between NCM and Frost, the
Security Agreement between AFI and Frost and each other agreement to be entered
into in connection therewith.


        1.2.        References to LaSalle. The Lenders, the Administrative Agent
and the Secured Party hereby acknowledge that, as a result of the termination of
the LaSalle Financing Documents and the execution and delivery of the
Receivables Financing Agreements, Frost will receive a security interest in
substantially all of the collateral that previously secured the obligations owed
to LaSalle under the LaSalle Financing Documents, as well as certain corporate
guarantees. Without limiting the generality of the foregoing, it is understood
that pursuant to the Receivables Financing Agreements, AFI will pledge all of
its assets to Frost, each of the Borrower and NCM will guarantee the obligations
of AFI under the Credit Agreement, Frost will receive a security interest in,
and a pledge of, all of the outstanding capital stock of AFI, Freedom Life
Insurance Company of America and National Foundation Life Insurance Company, and
certain other collateral will secure the obligations of AFI and its affiliates
under the Receivable Financing Agreements, all as set forth therein.
Accordingly, all references to LaSalle in the Guaranty Agreement (including the
schedules and exhibits thereto) are no longer applicable and, unless the context
otherwise requires, such references shall hereafter be deemed to refer to “The
Frost National Bank” and any references related to the LaSalle Credit Agreement
or any of the related agreements shall be deemed to be amended to refer to the
corresponding Receivables Financing Agreement, as appropriate. Without limiting
the generality of the foregoing, the definition of “Excluded Property” in
Section 1 of the Guaranty Agreement shall be deemed to include the collateral
set forth in Section 6.4(h) of Credit Agreement between the Borrower and the
Lender, dated as of April 17, 2001, as amended.

        Section 2. Consent to Receivables Financing. The Lenders, the
Administrative Agent and the Secured Party hereby consent to the execution,
delivery and performance by AFI, the Borrower and certain of their affiliates of
each of the Receivables Financing Agreements (as defined in Section 1.1 above)
in substantially the forms attached hereto as Exhibit A. Notwithstanding
anything in the Credit Agreement, the Guaranty Agreement or any of the related
agreements to the contrary, the execution, delivery and performance of the
Receivables Financing Agreements shall not constitute a Default or an Event of
Default under the Credit Agreement, the Guaranty Agreement or any of the related
agreements.

        Section 3. Conditions. The effectiveness of this First Amendment is
expressly conditioned upon receipt by CSFBM of one or more copies of this First
Amendment executed by the Grantors.

        Section 4. Miscellaneous. Except as herein provided, the Guaranty
Agreement shall remain unchanged and in full force and effect. This First
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document. This First Amendment shall be governed by, and construed in accordance
with, the law of the State of New York.

        [The remainder of this page is intentionally left blank]



        IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
to be duly executed and delivered as of the day and year first above written.

GRANTORS:


  FOUNDATION FINANCIAL SERVICES, INC.,       By:    Patrick J.
Mitchell                    
          Patrick J. Mitchell
          President


  NATIONALCARE® MARKETING, INC.,       By:    Patrick J.
Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer


  LIFESTYLES MARKETING GROUP, INC.,       By:    Patrick J.
Mitchell                    
          Patrick J. Mitchell
          President


  PRECISION DIALING SERVICES, INC.,       By:    Patrick J.
Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer


  SENIOR BENEFITS, L.L.C.,       By:    Patrick J. Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer


  WESTBRIDGE PRINTING SERVICES, INC.,       By:    Patrick J.
Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer



LENDERS:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President

ADMINISTRATIVE AGENT:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President

SECURED PARTY:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President








EXHIBIT A

RECEIVABLES FINANCING AGREEMENTS

1.     Credit Agreement among Ascent Funding, Inc., Ascent Assurance, Inc. and
NationalCare® Marketing, Inc. and The Frost National Bank dated as of December
31, 2003.

2.     Security Agreement by Ascent Funding, Inc. for the benefit of The Frost
National Bank dated as of December 31, 2003.

3.     Pledge and Security Agreement between Ascent Assurance, Inc. and The
Frost National Bank dated as of December 31, 2003.

4.     Guaranty Agreement by Ascent Assurance, Inc. in favor of The Frost
National Bank dated as of December 31, 2003.

5.     Pledge and Security Agreement between NationalCare® Marketing, Inc. and
The Frost National Bank dated as of December 31, 2003.

6.     Guaranty Agreement by NationalCare® Marketing, Inc. in favor of The Frost
National Bank dated as of December 31, 2003.


